

Exhibit 10.6
2013 Executive Officer Compensation Arrangements




Executive Officer
Base Salary
Rate(1)
Target Bonus as % of Annual Base Salary Rate(2)
 
 
 
Bruce C. Cozadd
Chairman and Chief Executive Officer
$775,000
100
 
 
 
Kathryn E. Falberg
Executive Vice President and Chief Financial Officer
$475,000
50
 
 
 
Russell J. Cox
Executive Vice President and Chief Commercial Officer
$425,000
50
 
 
 
Suzanne Sawochka Hooper
Executive Vice President and General Counsel
$475,000
50
 
 
 
Fintan Keegan
Executive Vice President, Technical Operations
€270,000
50
 
 
 
Jeffrey K. Tobias, M.D.
Executive Vice President, Research and Development and Chief Medical Officer
$425,000
50
 
 
 
Karen J. Wilson
Senior Vice President, Finance and Principal Accounting Officer
$285,000
40
 
 
 



(1)
Base salary rate effective beginning by March 1, 2013.

(2)
Target bonus percentage for each officer is based on his or her position and/or
responsibility level as provided in Jazz Pharmaceuticals plc’s cash bonus plans.




